Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 22 June 1801
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy June 22, 1810 1801

I have been so encumbered since my return with Masons  Carpenters &c in making repairs to the House that I have had hardly Room free from some encumberance or other, this has been the reason why I have not Sent for the children, and it is now so near commencement that I think they had best wait till then, when I would have both of them come in the Stage, and at the Same time I should rejoice if mr Peabody would bring my dear Sister to pass Some time with me, by that time I expect the return of the President and your Son. I have also an expectation of mrs Smiths being here; I was very sorry to hear that you had been so unwell. I am sure my dear Sister your Health would be benifited by an excursion from the cares and occupations of our Family tho only for a short period. I made you a visit the last season and found my Health the better for it—Since which I have gained a more confirmed State, and enjoy as much health now, as I can ever expect, from a constitution broken by an Ague and fever of Several Years continuance—I brought home with me a little charge Susan B. Adams three years and a half old—it was a necessary measure, not altogether a voluntary one. She is a fine child, active enough and Sensible for her years. I found mrs Norten at her Fathers, and three of her children mrs Norten I look upon with an akeing Heart, for her familys sake, not for her own. She appears to me in a confirmd consumption—She might possibly be saved, if she could be intirely free of care, & her kind mother for her Nurse, but She must return to her Family: and there I see no chance for her—She is now a Shaddow—and I have every reason to look upon her case as a desperate one—She is so weak as not to be able to sit up half the day, a cough pain in her Shoulder, and Side; a stricture upon her breast of every symptom which is allarming—our dear Sister is most worn down but the benevolence of her Heart, and the cheerfullness of her spirits support her to admiration, yet I can see in the midst, an aheing Heart, and an anxious mind. every moment of her Life is devoted to Some usefull purpose. with small means, no one does more good. “That Life is long, which answers lifes great end” I am often led to inquire, why are the gifts of fortune so unequally distributed? why is there so many thorns Scattered in the path of those, who by their lives and conduct appear to deserve more easy and eligible Situations, whilst the prosperous abound in all the luxeries of Life? frequently without the heart or disposition to use them for the benifit of their fellow creatures, but the ways of heaven are unsearchable, and the dispositions of providence wise and equitable—
How is my dear cousin Abbes Health? if I pass the next winter in Quincy, I Shall hope to have her spend a part of it with me. William I think, has had his Health better this last winter but he is sadly afflicted with Rhumatic complaints. I hope his journey will be of Service to him. if he should reside at Washington the next winter I Should be for his trying certain waters in Virginna which mr Jefferson assures me are Sovereign in those complaints, and have wrought wonders Thomas has not been without his portion of the same complaint. he went upon a circuit into the interiour of pensilvania before I left there, and has returnd since I left it; he writes me, that he was much better for his excursion: I expect he will be driven from the city, by the annual calamity, which I fear will again visit it—
From Berlin we are without any intelligence since March, when I learn that Mr & Mrs Adams were well—
To William and John remember me affectionatly I hope soon to see them at Quincy. I will write to them, and arrange the time of their comeing. I presume commencment week will be most agreable to them: present me kindly to Miss Palmer and believe me my dear / Sister most affectionatly your
AA